Citation Nr: 1107781	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-28 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
as secondary to herbicide exposure in Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970, 
including service in Vietnam from January 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

At the outset, the Board notes that the Veteran served in 
Vietnam.  As such, he is presumed to have been exposed to 
herbicides, including Agent Orange (AO).  

The Veteran maintains that his current skin disorders, including 
malignant melanoma, had their onset in and/or are related to his 
period of service, including his exposure to AO while in Vietnam.  

The Board notes that the Veteran has reported that he has had 
skin problems continuously since his release from service.  The 
Board does note that at the time of a July 1971 VA examination, 
the Veteran was noted to have brown pigmented skin marks.  

The Board also observes that the Veteran reported having been 
found to have skin disorders at the time of a VA AO examination 
in the 1970's.  As it relates to the Veteran's claim, the Board 
notes that a request for records from the West Roxbury VAMC for 
the time period from January 1970 to December 1970 was made in 
July 2006.  In an August 2006 response, the Boston VAMC indicated 
that after a complete and thorough search, they were unable to 
locate any medical records on the Veteran.  In his March 2007 
notice of disagreement, the Veteran indicated that the above 
examination took place around 1975.  As the RO only requested 
that records for a ceratin period be obtained, the Board is 
unsure if a complete search for all of the Veteran's records for 
any time period after the December 1970 was performed.  VA is 
deemed to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. 
App. 611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  Based 
upon the above, an additional search should be requested.  

The Board further notes that the Veteran has not been afforded a 
VA examination with regard to his claimed skin disorder during 
the course of the appeal.  VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability; the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The 
evidence of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's 
treatment from the West Roxbury, MA,VAMC from 1970 to 
the present, with specific emphasis from 1970 to 1979.  
If there are no treatment records available, it should 
be so indicated, including what actions were taken to 
attempt to obtain these records.  

2.  The Veteran should be scheduled for a VA 
examination to determine the etiology of any current 
skin disorder.  All indicated tests and studies should 
be performed, and all findings must be reported in 
detail.  The claims folder should be made available to 
the examiner for review and the examiner should note 
such review in the report. 

The examiner should answer the following question: Is 
it at least as likely as not (50 percent probability 
or greater) that any current skin disorder, if found, 
is related to the Veteran's period of active service, 
to include as a result of exposure to herbicides/AO in 
service?  The examiner should provide rationale for 
this opinion.

3.  Advise the Veteran in writing that it is his 
responsibility to report for the VA examination, to 
cooperate with the development of his claim, and that 
the consequences for failure to report for a VA 
examination without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report for any ordered 
examination, obtain documentation that shows that 
notice scheduling the examination was sent to his last 
known address prior to the date of the examination, to 
include whether any notice that was sent was returned 
as undeliverable.

4.  To help avoid future remand, VA must ensure the 
required actions have been accomplished (to the extent 
possible) in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a deficient 
manner, undertake corrective action before the claims 
file is returned to the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any 
additional notification and/or development deemed 
warranted, readjudicate the remaining claim on appeal.  
If any benefit sought remains denied, furnish the 
Veteran and his representative a supplemental 
statement of the case and afford them an opportunity 
to respond before the record is returned to the Board 
for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


